 Case 1:20-cr-00351-SJ-RML Document 3 Filed 08/18/20 Page 1 of 2 PageID #: 9

                                                   U.S. Department of Justice


                                                   United States Attorney
                                                   Eastern District of New York
ADW                                                271 Cadman Plaza East
F. #2020R00687                                     Brooklyn, New York 11201



                                                   August 18, 2020

By E-mail

The Honorable Lois Bloom
United States Magistrate Judge
Eastern District of New York
225 Cadman Plaza East
Brooklyn, NY 11201

              Re:    United States v. David Wright
                     Case No. 20-MJ-672

Dear Judge Bloom:

                The government respectfully moves for an order unsealing the above-captioned
matter in its entirety.

                                                   Respectfully submitted,

                                                   SETH D. DUCHARME
                                                   Acting United States Attorney

                                           By:               /s/
                                                   Andrew Wang
                                                   Assistant U.S. Attorney
                                                   (718) 254-6311
Enclosure

cc:    Clerk of Court (by ECF)
       Amanda David, Esq. (by ECF)
 Case 1:20-cr-00351-SJ-RML Document 3 Filed 08/18/20 Page 2 of 2 PageID #: 10


ADW
F.# 2020R00687

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
--------------------------X

UNITED STATES OF AMERICA                               PROPOSED ORDER
         - against -                                   Case No. 20-MJ-672
DAVID WRIGHT,

                       Defendant.

--------------------------X


                 Upon the application of SETH D. DuCHARME, Acting United States Attorney

for the Eastern District of New York, by Assistant United States Attorney Andrew Wang, for an

order unsealing the above-captioned matter in its entirety.

                 WHEREFORE, it is ordered that the above-captioned matter in its entirety be

unsealed.


Dated:     Brooklyn, New York
           8/18/20
           _________________, 2020




                                              HONORABLE LOIS BLOOM
                                              UNITED STATES MAGISTRATE JUDGE
                                              EASTERN DISTRICT OF NEW YORK
